Mid-term review of industrial policy (debate)
The next item is the report by Mrs Jordan Cizelj, on behalf of the Committee on Industry, Research and Energy, on the mid-term review of industrial policy - A contribution to the EU's Growth and Jobs Strategy.
rapporteur. - (SL) The news concerning the formulation of the Lisbon Strategy has had a considerable response among the European citizens.
We soon realised that the objectives set out were too ambitious from the point of view of time, but the idea was made public and presented to Europe and to the world. We polished it somewhat in 2005, when the new Lisbon Strategy was prepared, still ambitious, yet much more down to earth. It was then that the Commission also prepared an integrated approach in the sphere of the industrial policy.
At this point, we are assessing what has been achieved and how to proceed. Although industrial policy remains within the competence of the Member States, the European measures, encouragement of development and economic growth have considerable influence here. Industry stimulates the creation of a knowledge society, it stimulates research, development and innovation, and at the same time it is also a consumer of these activities.
When deciding on initiatives at European level, we must consider only the priority areas of common activities. So, what is of genuine importance? Which are the topics that the European Parliament views as the priority areas?
I should like to mention that we welcome the Commission's report on the work that has been done, and we highlight the priority areas for our future activities.
First, without any doubt, are climate change and sustainable development. The commitments regarding a considerable reduction of greenhouse emissions do not only apply to energy and traffic. They have a strong influence also on industry, without which the development of low-carbon society is not possible. Sustainable industrial development therefore requires coordination, consistency and conformity.
We must ask ourselves what encouragement industry requires in order to develop cleaner technology. How do we encourage the use of more efficient technologies? Which are the right mechanisms to avoid damage to competitiveness, or for consumers to have a choice? How do we act beyond the Union's borders?
It is our vision to reduce global warming; therefore just moving higher-emission technology to third countries is not acceptable. Climate change is an opportunity and not a threat to the European economy.
Another priority topic must be the securing of natural raw materials, and taking care that natural resources are handled wisely. An activity of the Member States that has not been harmonised can cause rivalry and in the long run weaken national economies. This is why I expect concerted European activity with a strong international component.
A lot of work is still ahead of us in order to create a more conducive environment for small and medium-sized enterprise. Europe will truly open up for them only if they do not encounter new, disparate and complicated procedures and obstacles in each Member State.
Therefore I expect more unity, harmonisation and a reduction of administrative burdens, both at European and national level. I expect measures that provide an even greater impetus to personal initiative. At the same time I expect changes to the European system of values, to encourage European society to accept greater risk.
European society appreciates the acquisition and generation of new knowledge, research and innovation. The legislative framework must follow this. We must formulate adequate procedures for the protection of intellectual property. These must be European, and reasonably quick. The necessary financial means should not be an obstacle to action - I am talking about the so-called Community Patent.
Ladies and gentlemen, Commissioner, I have listed just a few priorities, which have also been presented in our Report. I am now looking forward to your further debate, which I know will be productive, and I invite you to present your contributions, which like your amendments will add considerable value to this report.
Thank you.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, three years ago we modernised the industrial policy of the EU and established it as a cornerstone of our entire economic strategy.
We are able to say today that it was the right decision. European industry is better placed as a major competitor when it comes to defending its share of the market. The excellent export performance of European industry contributes to macroeconomic stability, even in times of crisis.
On the basis of a mid-term review, we have presented you with a timetable and work plan for the coming years. I ask you to support this plan. I should like to thank Mrs Jordan Cizelj for drafting this report, and you will understand why I am truly pleased and want to express my delight that this report is so favourable and gives us such strong backing. Like me, the rapporteur sees the main functions of industrial policy in the creation of the right conditions for businesses, making the European Union a sustainably attractive location for industries and strengthening our industrial base so that we shall also have sufficient good and secure manufacturing jobs in future. Industrial policy in the 21st century no longer bears any resemblance to what used to be called industrial policy. Let me reiterate clearly that our industrial policy is based on the premise that our companies must face up to competition and that we cannot protect them from competition and indeed have no wish to do so.
Our task is not to protect industries. Our job is to provide them with conditions in which they can fully develop their potential. I am pleased that the parliamentary report endorses not only the aims of our industrial policy but also the method by which we are pursuing them. This method is based on a combination of cross-sectoral and single-sector initiatives.
There is certainly a need to act in numerous areas that have a great impact on the whole of European industry. Let me cite just three examples, namely cutting red tape for European businesses, strengthening their innovative capacity and fostering an enterprise culture. On the other hand there are matters that only concern specific industries.
Let me remind you that we have introduced a system which guarantees the safe production and marketing of chemical substances in the Union. We have just launched a comprehensive package of measures designed to strengthen the European defence industry, and there is an ambitious programme, adopted only this week, to simplify the legal provisions governing the automotive industry.
I could add many more examples to this list. All of these things have been done in close partnership, not only with industry but also with all groups of stakeholders. I attach great importance to the fact that we have done all this together with Parliament, with the trade unions and with the environmental and consumer organisations in open, transparent and verifiable processes.
I reject the idea of making industrial policy behind closed doors or in back rooms. European industry is the vital driving force of innovation in Europe and an absolutely crucial factor in safeguarding our position in global trade, and its achievements therefore merit recognition and praise; they merit measures to enhance the ability of European industry to maintain its performance in future as far as possible, and they merit efforts on our part to meet the challenges that lie immediately ahead. These challenges stem, of course, from the gathering momentum of economic globalisation - we should have no illusions about that. What we have seen so far is only the beginning.
The same surely applies to technological change and the pace at which it is happening, with all the implications for productivity, structures and jobs, and, of course, to the increasingly central question of the ways in which our climatic and environmental objectives impact on our industrial policy. Adjustments are needed here, and they will occupy us in the immediate future.
For this reason, the Commission's next major initiative, which is to be launched before the end of this month, is the initiative for sustainable industrial development, a sustainable industrial policy and sustainable industrial production. The political aim is to pursue an integrated approach comprising environmental, employment and industrial policies. We want a strong economy, safe jobs, less energy dependence and a clean environment. The way to these goals lies in products and processes that are innovative and designed to meet future needs, less environmental pollution in Europe and more support for other regions in their essential efforts to cope with climate change with the aid of modern technology made in Europe. That is the path we intend to pursue in our industrial policy.
In addition, we have also launched new initiatives on industry clusters and pilot markets. I shall present you with an action plan on standardisation and examine ways in which industry can obtain higher-quality and more competitive services. Two new sectoral initiatives have also been launched. The first deals with problems specific to the food industry, and that has now acquired great significance, of course, in the light of rising food prices, while the other relates to the challenges facing another of Europe's key industries, namely electrical engineering.
All in all, I believe we can say that our industrial policy is now well on the way to creating the right conditions for European businesses to flourish. Let me say again that our aim is not to intervene or to favour particular economic players, nor do we seek to relieve the Member States of their responsibility; what we are aiming for is partnership, optimum coordination and the common achievement of common goals.
We are in the process of dovetailing the industrial policy of the European Union more closely with those of the Member States, and I am delighted that Parliament has also given its firm backing to that effort.
on behalf of the PPE-DE Group. - (PL) Mr President, I should like to congratulate Mrs Jordan Cizelj on an excellent and very comprehensive report. It covers everything that it should. I should also like to thank Mr Verheugen, Vice-President of the European Commission, for the statement he has just made which I support in its entirety. I shall begin by reminding the House that it was once said that the best industrial policy is no industrial policy. Fortunately, we have now moved on and things are different. It should be recalled that the Lisbon Strategy mainly relates to industrial activity. It concerns production, products and competitive products and covers all enterprises from SMEs to large concerns. I believe that there are five important points that apply to our industry, from the smallest to the largest companies. These points have already been mentioned, but I would like to emphasise them.
The first is innovation. This obviously calls for research and development, but that is a separate issue dealt with in the European Union's Seventh Framework Programme and also in national programmes. However, there are also some very important requirements, namely the creation of the macro-economic conditions necessary to ensure that innovation can triumph on the market, along with new technologies as opposed, for example, to state aid.
The second issue is to create appropriate conditions for banking operations and encourage banks to grant high-risk loans, because innovation involves risk.
Thirdly, we must combat monopolies on our market. This is what we are currently considering and debating in relation to a free market for energy. We all know this is a difficult issue. Nonetheless, we must simultaneously protect our market against dumping from outside the European Union.
Fourthly, legislation needs to be simplified and better regulation implemented. We should support every action in this regard taken by the European Commission and by Commissioner Verheugen.
Fifthly, we must lay the foundations for genuine solidarity regarding energy and raw materials. This is a sine qua non for the development of industry. In addition, far-reaching standardisation and policy coordination at Union level should be introduced, linked to the policies of the Member States.
Every Member State has some way of coordinating its regional policy at national level. Similarly, the policy of every Member State should be coordinated from above. My final comment is that we have to comply with provisions on environmental protection and climate protection. It is our intention to continue to be leaders in this area, but in the interests of our industry we must proceed cautiously.
on behalf of the PSE group. - (RO) I would like to congratulate Mrs. Cizelj and thank her for the openness she has shown in the process of making this report. I submitted four amendments that we can find at items 18 and 27 of the report.
I begin by calling attention to the need to correlate industrial development with the improvement of social protection systems. All employees in industry should have decent working conditions. At Item 18 of Mrs. Cizelj's report, the European Parliament considers that industrial development is closely related to the availability of an efficient transport infrastructure at European level. A developed transport infrastructure will allow the development of industrial areas outside urban communities as well. Member States can also use the regional development funds for the creation of industrial and technological parks in rural areas close to large urban agglomerations.
Through another amendment I submitted, I requested the Commission and Member States to support and accelerate the achievement of the projects that the European Council declared of European interest for energy safety and diversification of the European Union energy sources. At item 27 of the report, the European Parliament calls attention to the need to further invest in education, professional training and research. Industrial development and the competitiveness of European products depend on the quality of human resources and their level of training, as well as on the innovations contained in the new products.
Unfortunately, at the level of the European Union, in spite of the Community research programmes and the funds allocated to them, too little is invested in applied research and this is true especially in the case of small and medium-sized enterprises. They are dealing with difficulties in providing the co-financing required for their participation in the research framework programme. In this context, I consider the banking system could prepare financial instruments to facilitate the participation of SMEs in the research framework programmes.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, let me begin by expressing my thanks to Romana Jordan Cizelj whose report truly touched on all aspects of a modern industrial policy and stressed the particular importance of creating the right basic conditions. I am very grateful to her. We cooperated well on this report.
In your explanatory statement, Mrs Jordan Cizelj, you say that, in general, industry in the EU is healthy and dynamic. Yes, we are even experiencing a renaissance of the so-called 'old economy'. I myself come from a highly industrialised state. No one ever thought, for example, that the steel industry would suddenly boom again. We are a vibrant global force. The state of our industry is robust, and our flagship, the euro, has indeed steered us through the straits. Nevertheless, in spite of the sound industrial base and the resumption of investment activity in Europe, we note that the tide is turning. The speed of technological change is breathtaking. The question is how we should deal with this. Is this the right time to be conducting a mid-term review of our industrial policy?
Without raw materials and cheap labour - neither of which we possess - we shall come under competitive pressure that we shall be unable to withstand unless we are creative. For this reason, I wish to congratulate the Commission first of all for having designated 2009 as the Year of Creativity and Innovation. Yet what does that mean? Innovation, as we know, must be far more effective in turning knowledge into wealth. We have established the EIT, the European Institute of Innovation and Technology - or, to be more precise, it will soon be established - and that is a good basis. Yet the creative people in the world are not only leaving Europe, they are now even quitting the United States. You should read the book by Richard Florida in which he reflects on this situation. What is happening with regard to the creative class in this world? Creative people will settle in places that fulfil three criteria, which Florida calls the three Ts - technology, talent and tolerance. The question is whether these three Ts are present in sufficient abundance here in Europe. I believe we have laid good foundations with the Seventh Framework Programme and the EIT, but that is not enough. We must do a lot more. The three Ts need more money. The clusters are a sound initiative. It is essential, however, to select the right specialisations; the cluster initiative must be coherent, as must the whole industrial policy of the EU, and it must be appropriate and balanced.
In the case of the car industry, of course, we see some lack of consistency; we see that, in certain respects, we are overtightening the screw. That has to do with our policy on climate change, which is increasingly becoming a fanatical moral crusade, subjecting Europe to a form of lifestyle regulation that sometimes goes over the top. How else can it happen that CO2 emissions from exhaust pipes are penalised 24 times more heavily than emissions from chimneys? We must ensure, Commissioner Verheugen, that the policy of the EU is coherent. We cannot be the lead market and possess an 80% share of global trade in premium cars and yet pull the rug from under our own feet in this very part of the market. We must take care to act consistently.
on behalf of the UEN Group. - (PL) Mr President, the value of the rapporteur's work deserves to be fully recognised. The review undertaken presents an encouraging picture of the state of many sectors of the Union's industry. We must, however, recognise the challenges facing our Community. These challenges mainly relate to the pace of technological change, notably regarding new materials, to the need to save energy and water, to environmental protection and also to demographic conditions affecting the labour market. We need to improve our approach to the implementation of innovative solutions in all areas, including technical and organisational, legal and financial. The current legal, administrative and bureaucratic barriers are detrimental to the competitiveness of our industrial products. The question of the transition from idea to production should be raised in this context, as should the subject of patents and European discoveries. Every effort must be made to devise solutions that will be acceptable to small and medium-sized enterprises as well as to large ones. European products can and must succeed through their attractive design, finish, excellent quality, creativity and outstanding service.
on behalf of the GUE/NGL Group. - (FR) Mr President, ladies and gentlemen, the sole objective of this report and today's discussions is simply to conceal a glaring reality in the European Union: industry is in crisis and the damage being caused is substantial. The figures provided are certainly dream-like: 80%, 73%. They could well have been replaced with billions of euros to show them off to everyone. They fool no one, however. They do nothing but hide the real state of affairs.
One of the major concerns of industry as a whole is that the only thing that counts is the profit margin. The endangered species of captains of industry has now been replaced by sombre-talking slot machines. No matter what decisions are taken and their consequences for the women and men of Europe, profit must be as high as possible and it must be immediate.
I am well aware that some people will tell me that never has so much been invested, produced, exchanged and earned by industry. That is true, but what is the significance of huge financial reward benefiting a handful of people when most are suffering and seeing their little dreams of happiness going up in smoke?
We cannot fail to see that the theme of employment is not a feature of this report, and nor are the concepts of land planning, population needs, taxation and social issues. The fact of the matter is that the commercial success of major industrial groups in Europe is now making ever smaller contributions to EU development. The large European groups are relocating and outsourcing to countries that operate dumping in terms of wages, welfare, health, taxes and the environment, and meanwhile the EU refuses to enact any industrial policy.
This policy is also strangling small and medium-sized enterprises and encouraging them to do the same. It is obvious it is not the ...
(The President cut off the speaker)
Mr Henin, the time was not established by us, it was established by your group. Unfortunately, you have got one minute and thirty seconds. So, if you protest, just send this protest to your group.
(NL) Europe is rightly staking a lot on maintaining and strengthening competitiveness and we know how to keep our market share in essential sectors but, as the Commissioner has just said, we are only in the first wave of globalisation. We really need to keep on the edge of our seats.
Then there is the question of this new combination of research, development and making and selling innovative products in a way that is actually profitable. This report by Mrs Jordan Cizelj does put the emphasis in the right place. We have to eliminate the bureaucracy and we actually have to talk about more efficiency in laws and legislation. The action programme gives the initial impetus for that, but I should like to make a heartfelt plea. It is still difficult for industries to find their way through the typical European instruments. The Competitiveness and Innovation Framework Programme and the Seventh Framework Programme are central top-down instruments to be decided in Brussels. The structural funds are decentralised in nature. All have their own front doors, their own criteria, you name it.
My message is that there should be more combination, more coordination, more choice of priorities and their definition, even within the European Commission. Then I would see the effect in the regions. I would see clustering develop in successful sectors. Last month in my region we set up an office, a one-stop shop, for the various instruments and that provides clarity.
In conclusion, fragmentation and bureaucracy are unnecessary. We need to know what we want and that also increases the visibility for businesses and the public that is so necessary. They have to say that Europe has chosen well and implemented properly. On that point there is still a great deal to be desired.
(PL) Mr President, Commissioner, I was delighted to hear the statement by the Commissioner just now. I should like to refer to three points he made in it. Firstly, Commissioner, you emphasised that we must individualise our approach to certain sectors of transport. Secondly, you said that specific regions require greater assistance. Thirdly, you referred to the issue of innovation.
Some parts of our industry operate at global level and others at local level. I would like to mention the shipbuilding industry. Typically, this industry is linked to coastal regions. It is, however, one of the industries experiencing difficulties at global level. Not only is Poland affected, but also for example Malta, along with other Member States of the European Union.
Contracts span several years, Commissioner. Three years ago nobody anticipated that the rate of the dollar in relation to the euro would fall. Nobody anticipated either that the rate of the dollar and of the euro would fall in relation to the Polish złoty, for example. This has resulted in very serious economic problems. I appeal to you, Commissioner, to deal with protection of the European shipbuilding industry by way of the European Union's policy, so that ways of protecting the former can be found, precisely within the framework of these global conditions, in the context of competition with Chinese and Indonesian shipyards. I feel sure that this must be a matter close to your heart, Commissioner, as you are an honorary doctor of Szczeciń University.
(LT) The implementation of EU industrial policy, which is within the competence of the Member States, is facing a number of obstacles that prevent better results and higher competitiveness from being achieved. I will highlight some of these - regulation and sustainable development.
Industry in the EU is challenged by excessive regulation and bureaucracy. Small and medium-sized enterprises suffer the most because of the unbearable burden of administration.
Small and medium-sized enterprises account for more than 90% of all enterprises; they are known for their innovation, dynamism and flexibility and their important role in withstanding competitive pressure as well as creating new jobs. I therefore call on the European Commission and the Member States to make major changes and simplify the regulatory environment of SMEs.
Sustainable development is the horizontal dimension of all EU policy. In the EU we must strive to achieve the transition to industry based on lower CO2 production and efficient use of resources, allowing a reduction in environmental pollution, the export of pollution to third countries and the effect on climate change. Sustainable development should be based on new technologies, so funding for scientific research should be improved, since we lag behind the United States and Japan in this sphere. However, the cost of patents should be reduced to facilitate the spread of innovation.
Although industrial policy falls within the national sphere of competence, I have previously urged the Commission to take on a more substantial role, especially in carrying out studies and delivering forecasts along with preparing recommendations to governments on which spheres would be competitive, which is very important in terms of moving production to third countries. I therefore welcome the Commission's new sectoral initiatives in electrical engineering and the food industry, the problems of which are most acute nowadays.
(PL) Mr President, I should like to draw attention to two issues in this debate. Firstly, as a result of the financial crisis and subsequent economic crisis in the United States, the rates of economic growth and employment within the European Union in both 2008 and 2009 will be lower than previously forecast. This may cause serious difficulties, particularly in relation to the operation of SMEs.
Secondly, the European Commission has set ambitious targets for limiting emissions of carbon dioxide by European industry, when the best that can be said about other countries in the world is that they are being careful regarding emissions. As a result of this approach, the cost of production in Europe will increase, just as economic growth is set to slow down. A further negative consequence for the activities of European manufacturing relates to allocation of carbon dioxide emissions between individual Member States, without considering how far some of them lag behind in terms of development. The impact on the new Member States has been disastrous, notably in the case of particularly sensitive economies based on coal, such as the economy of my country. It seems that the report before us today does not consider these two issues, especially where their effects on economic development and employment in Europe are concerned.
(PT) The central issue in this debate is the priority that must be given to the defence and promotion of existing industries in the various Member States, bearing in mind their specific natures, whether these are textile, clothing and footwear industries, or automobile, naval or chemical industries, or any other traditional sector or new sector involving new materials and innovative technologies.
This priority demands not only measures to stimulate innovation and effectively support micro-, small and medium-sized enterprises, but also an international trade strategy which takes account of the current situation and the industries existing in our countries, defence of employment with rights, promotion of development in our regions and social inclusion.
It is not enough to say that we want a forward-looking industry. We urgently need to look at the present and place industries and their social impact at the centre of the decisions that must be made in terms of macroeconomic, financial and commercial policies at both Community and national level.
(PL) Mr President, within the framework of the new Lisbon cycle, the emphasis should be on industrial policy, because a flourishing industry is very important in terms of making full use of the European Union's economic potential. It is true that industrial policy falls largely within national competence. Nonetheless, better coordination between action at national and European level is needed in order to guarantee the effectiveness of political strategies.
The new Action Plan on Sustainable Industrial Policy should take account of aspects such as better legal regulations to reduce the administrative burdens that are particularly onerous for SMEs. It is the latter, however, that play one of the most important roles in generating economic growth and strengthening competitiveness in Europe through their potential for innovation, dynamism and flexibility.
Environmental objectives such as reducing greenhouse gas emissions and increasing energy efficiency should also be taken into account. After all, the advantage resulting from the implementation of innovative solutions could turn European industry into a world leader in the area of environmentally friendly and socially acceptable technology, products and services.
(PL) Commissioner, Europe's updated industrial policy, the new approach, the reduction in the number of regulations, increased competitiveness and innovation are all due to you, Commissioner Verheugen. I should like to make that very clear.
We are all agreed that the undue amount of regulations affecting enterprises should be reduced. This includes reducing administrative burdens, especially for SMEs. We have made high demands of industry in terms of quality requirements, environmental standards, reducing greenhouse gas emissions, energy saving, and ensuring suitable working conditions. All this increases costs. At the same time, we want the products manufactured to be competitive on the market. How can this be achieved? Is it even possible?
I should like to add that the Union and its industry need appropriately qualified workers suited to the needs of a knowledge-based economy. It is therefore necessary to support measures to improve the quality of human capital through all types of training, and to fund investment in the development of individuals.
(RO) I would like to call attention to the insufficiency of European funds to support the ambitious objectives of the European Union regarding climate change. The Commission has come up with legislative initiatives that would have an important impact on the different industrial sectors, measures that have no correspondent in the Union's budget either.
I also consider that an ambitious industrial policy has to go hand in hand with a European employment strategy. The free movement of people, combating illegal immigration and, in particular, respect for the rights of all European citizens can ensure equitable work conditions. Compliance with the rights of legal immigrants in a Member State will also ensure the protection of the rights of all workers in that Member State and avoiding social dumping.
(PL) Mr President, I venture to take the floor again as I saved a few seconds of the time allocated to me earlier. Commissioner, you referred to monopolies in negative terms. I would prefer us to speak of monopolistic practices as something we could overcome.
I wonder, Commissioner, how you might react to what are known as natural monopolies in economic theory. Within the framework of our industrial policy, will we allow natural monopolies to remain in certain areas? After all, on the one hand we are in a position to control them, and on the other to ensure economies of scale.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, in these last two minutes, I should like to try and outline how I expect things to develop in the period that lies ahead. We shall continue to have a strong European industrial base. There is no danger that industry will disappear from Europe. I am also quite certain that European industry will continue to generate growth and create jobs, though not necessarily in Europe. That is the problem.
We are already seeing more and more large European companies achieve their growth and their profits outside Europe, and they are also creating their new jobs outside Europe. That is resulting in a jobs problem here, and the only way to redress the balance and truly resolve this principal social issue of our time, namely how to create enough good jobs, is actually - as several speakers have said, and I fully support them - to focus initiatives more sharply on enterprise by placing greater emphasis on small and medium-sized businesses.
The key to the long-term success of our economic strategy does not lie with the large industrial undertakings, which are well able to look after themselves. No, the key to success lies with the numerous small and medium-sized enterprises in Europe, whose potential is far from exhausted, and they are the focus of our policy.
The other point is that the conditions in which European industries compete will change very rapidly. It is wrong to imagine that we can go on regarding competitors such as China as suppliers of cheap products for the masses and ourselves as the manufacturers of finer and more expensive goods. The Chinese are already producing and exporting high-quality and technologically complex goods. We shall very shortly be challenged in those areas in which we are still particularly strong today. This means that we must strive to become even better.
For this reason, everything that has been said here about research, development, innovation, education and training is correct. The European economy, and European industry in particular, will be successful if it forges ahead resolutely with the transition to a knowledge-based economy. It will also be successful if it realises that the major environmental challenges of our time, especially those relating to energy and climate change, can actually create economic opportunities too, and that these opportunities must be grasped.
The Commissioner has mentioned the positive approach. And I believe that with goodwill and cooperation we shall succeed in transferring this too from a European level to a national level and create an even stronger link between the industrial policy of the European Union and that of Member States.
Ladies and gentlemen, I do not see industrial policy as a protection of undertakings either. I see it as a policy that we create for the good of European citizens, which, of course, we can accomplish by creating favourable development conditions for undertakings, for investment, innovation, and for the creation of more new jobs.
It has not been mentioned today, but politics can also do a lot with appropriate public procurement orders. I agree with the initiative that we have to be careful and pay special attention that industrial development within the European Union is balanced, both in geographical terms and in terms of the scope of projects. It is true that our view of industrial policy, or of any other requirements for it, must not be too narrow.
I too am convinced that European industry is in good shape, although it may need, of course, some additional impetus, and I believe that we share the view that we primarily seek more innovation.
What causes bottlenecks for more innovation? In my opinion, one of the bottlenecks is insufficient human resources. It is in this sphere of our European society that we can do something about new values, not just in politics, but I expect greater responsibility also from the undertakings.
If undertakings really understand that they too have their share of responsibility for the creation of the necessary human resources, I think that they will actually be able to demonstrate what possibilities people have if they participate in activities that have a closer link with the creation of innovation.
Mr Commissioner, I am convinced that the initiative in connection with grapes will prove to be successful, and I believe that the European Technological Institute will prove to be successful as well.
I thank you for your productive discussions, and I wish you success also in your future work.
Thank you.
The debate is closed.
The vote will take place on Thursday.
Written statements (Rule 142)
, in writing. - (FI) There is an especially problematic point in the report, where it reads: 'Welcomes the Commission's proposals on consolidating the European market in defence equipment and improving the global competitiveness of the EU defence industry'. This means we are building a military-industrial complex on the US model for the Union, an organisation which is marketed in the name of peace.
It is obvious that that will also include the Galileo satellite positioning system, which has come to be financed entirely by the Union. It is just as obvious, moreover, that the legal basis for the militarisation of the whole EU is the new constitution, i.e. the Lisbon Treaty. The people are not being told about the way military matters are being fiddled about with; instead, the Union is marketed as a peace project for civilians, which it no longer is. The Union will have functional and quasi-judicial powers to launch offensive operations, far beyond its borders, which are illegal under international law.
, in writing. - The European Union is the most important global actor and leading exporter of technology in the world today.
Sustaining its leading position entails a series of challenges. Among these, attention should be given to the need to sustain European exporting industries in the global market by ensuring that unfair competition is challenged, while resisting the temptation of protectionism, and also the need to support small and medium-sized enterprises in the EU through the reduction of administrative and market access obstacles. Special attention needs to be directed by the EU institutions towards supporting the SME sectors of the economies of new Member States, so they can close the developmental gap with their peer SMEs in the EU.
With regard to the opportunities presented by sustainable industrial policies, the EU has to take into account the potential presented by the industries of the new Member States.
The urgent adoption of a comprehensive Small Business Act will contribute greatly to the development of the SME sectors in all Member States, thus also contributing to the reinforcement of the leading role of Europe in sustainable and technology-oriented industrial production.